DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 09 May, 2022. Claims 157-176 are pending in the instant application. Applicants’ election of Group I without traverse is noted. Upon further reconsideration, the original restriction requirement set forth in the Office action mailed 09 March, 2022, is hereby withdrawn. In view of the withdrawal of the restriction requirement, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 U.S.P.Q. 129, 131-32 (C.C.P.A. 1971). See also M.P.E.P. § 804.01.

37 C.F.R. § 1.98
	The information disclosure statements filed 31 August, 2020, 10 November, 2020, 02 April, 2021, 07 October, 2021, 10 December, 2021, and 23 February, 2022, have been placed in the application file and the information referred to therein has been considered. 

37 C.F.R. § 1.84
The drawings (see Figs. 4B, 7, 8, 11, and 12) are objected to because they are illegible. Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

37 C.F.R. § 1.821-1.825
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. § 1.821 through 1.825 for the reason(s) set forth below. Applicants are reminded that sequences appearing in the specification and/or drawings (see Fig. 1 which discloses multiple polypeptides (e.g., VTSSNMNNA; TSSNMNNAD; VTSSNMNNAD; SSNMNNADS; etc.) must be identified by a sequence identifier (SEQ ID NO.:) in accordance with 37 C.F.R. § 1.821(d). Sequence identifiers for sequences appearing in the drawings may appear in the Brief Description of the Drawings. Applicant must provide appropriate amendments to the specification and/or drawings inserting the required sequence identifiers. Extensive amendments may necessitate the submission of a substitute specification. The specification is objected to for failing to comply with the aforementioned requirements.
	Items 1) and 2) provide general guidance related to requirements for sequence disclosures. 1) 37 C.F.R. § 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 C.F.R. § 1.821 (a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 C.F.R. § 1.821- 1.825. This "Sequence Listing" part of the disclosure may be submitted:
a) via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying: i) the name of the ASCII text file;
ii) the date of creation; and iii) the size of the ASCII text file in bytes; b) on compact disc(s) in duplicate according to 37 C.F.R. § 1.52(e)(1)(ii) and (4), labeled according to 37 C.F.R. § 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 C.F.R. § 1.52(e)(5) in a separate paragraph of the specification identifying: i) the name of the ASCII text file; ii) the date of creation; and iii) the size of the ASCII text file in bytes; c) via EFS-Web as a PDF (not recommended); or d) on paper. 2) 37 C.F.R. § 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 C.F.R. § 1.824. a) If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 C.F.R. § 1.824(a)(2)-(6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 C.F.R. § 1.821(c) and the CRF required by 37 C.F.R. § 1.821(e), and the statement of identity under the "Legal Framework" is not required. b) If the "Sequence Listing" required by 37 C.F.R. § 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical. c) If the "Sequence Listing" required by 37 C.F.R. § 1.821(c) is filed on paper or compact disc, then 37 C.F.R. § 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
	If these sequences do not appear in the sequence listing Applicants will need to provide: A replacement "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as, an amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; a statement that the "Sequence Listing" includes no new matter; and, a statement that indicates support for the amendment in the application, as filed, as required by 37 C.F.R. § 1.825 and the "Legal Framework." If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicants must also provide: a substitute specification in compliance with 37 C.F.R. § 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: a copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); a copy of the amended specification without markings (clean version); and, a statement that the substitute specification contains no new matter. If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicants must also provide: a CRF; and statement according to item 2) b) or c) above. 
	If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 C.F.R. § 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
	Applicants may also need to provide: Replacement and annotated drawings in accordance with 37 C.F.R. § 1.121(d) inserting the required sequence identifiers; AND/OR a substitute specification in compliance with 37 C.F.R. § 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: a copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); a copy of the amended specification without markings (clean version); and
a statement that the substitute specification contains no new matter.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 158-164, 167-170, and 173-176 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
	The claims reference a polypeptide comprising SEQ ID NO.: 719, wherein said polypeptide further comprises one or more amino acid sequences (e.g., SEQ ID NOS.: 722-725, 709-712, 726-729, or 706). This recitation is confusing because it is not readily manifest if the claims are directed toward a single fusion polypeptide comprising SEQ ID NO.: 719 and an additional sequence, or if the claims are actually directed toward an immunogenic composition comprising multiple polypeptides. Amendment of the claim language to recite an immunogenic composition comprising multiple polypeptides, wherein said polypeptides comprise SEQ ID NOS.: 719 and one or more of the other polypeptide sequences (SEQ ID NOS.: 722-725, 709-712, 726-726, and 706), or something similar thereto as supported by the disclosure, would be remedial.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 157, 165, and 171 are rejected under 35 U.S.C. § 103 as being unpatentable over Finnefrock et al. (WO 2008/121282 A2, published 09 October, 2008; hereinafter referred to as the ‘282 publication”).	The claims are directed toward a polypeptide comprising SEQ ID NO.: 719 (claim 157), a pharmaceutical composition comprising said peptide (claim 165), and a method of inducing an anti-HIV-1 immune response in a subject comprising administering the polypeptide and a carrier (claim 171). The ‘282 publication provides a consensus HIV-1 M Gag protein that comprises a virtually identical sequence to that claimed and methods of immunization utilizing said polypeptide (see examples and claims). In particular, the disclosure provides SEQ ID NO.: 73, which displays 99.7% amino acid sequence identity with the claimed polypeptide (see alignment below). The only difference involves a conservative amino acid substitution at position 178 of the claimed polypeptide (T178S). Thus, this polypeptide appears to be an obvious variant of the claimed polypeptide. The courts have previously ruled that de minimis changes in chemical configuration do not confer patentability. Ex parte Anderson 30 U.S.P.Q.2d 1866, 1867, 1869 (Bd. Pat. App. & Int. 1993). Moreover, there is no evidence demonstrating that the amino acid difference confers any meaningful changes in biological activity to the consensus Gag polypeptide.

SEQ 719   1 PIVQNLQGQMVHQAISPRTLNAWVKVVEEKAFSPEVIPMFSALSEGATPQDLNTMLNTVG 60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      130 PIVQNLQGQMVHQAISPRTLNAWVKVVEEKAFSPEVIPMFSALSEGATPQDLNTMLNTVG 189

SEQ 719  61 GHQAAMQMLKETINEEAAEWDRLHPVHAGPIAPGQMREPRGSDIAGTTSTLQEQIGWMTN 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      190 GHQAAMQMLKETINEEAAEWDRLHPVHAGPIAPGQMREPRGSDIAGTTSTLQEQIGWMTN 249

SEQ 719  121 NPPIPVGEIYKRWIILGLNKIVRMYSPVSILDIRQGPKEPFRDYVDRFYKTLRAEQATQE 180
             |||||||||||||||||||||||||||||||||||||||||||||||||||||||||:||
Db       250 NPPIPVGEIYKRWIILGLNKIVRMYSPVSILDIRQGPKEPFRDYVDRFYKTLRAEQASQE 309

SEQ 719  181 VKNWMTETLLVQNANPDCKTILKALGPAATLEEMMTACQGVGGPGHKARVL 231
             |||||||||||||||||||||||||||||||||||||||||||||||||||
Db       310 VKNWMTETLLVQNANPDCKTILKALGPAATLEEMMTACQGVGGPGHKARVL 360


	Claims 158, 159, 166, 167, 172, and 173 are rejected under 35 U.S.C. § 103 as being unpatentable over Finnefrock et al. (WO 2008/121282 A2, published 09 October, 2008; hereinafter referred to as the ‘282 publication”), in view of Haynes et al. (U.S. Pat. No. 8,071,107 B2, issued 06 December, 2011; hereinafter referred to as the “‘107 patent”). The claims are directed toward a composition comprising polypeptides comprising SEQ ID NO.: 719 (Gag) and SEQ ID NO.: 723 (Nef) (claims 158 and 159), a pharmaceutical composition comprising said peptides (claims 166 and 167), and a method of inducing an anti-HIV-1 immune response in a subject comprising administering the polypeptide and a carrier (claims 172 and 173).
	The ‘282 publication provides a consensus HIV-1 M Gag protein that comprises a virtually identical sequence to that claimed and methods of immunization utilizing said polypeptide (see examples and claims). In particular, the disclosure provides SEQ ID NO.: 73, which displays 99.7% amino acid sequence identity with the claimed polypeptide (see alignment below). The only difference involves a conservative amino acid substitution at position 178 of the claimed polypeptide (T178S). Thus, this polypeptide appears to be an obvious variant of the claimed polypeptide. This teaching does not disclose a composition comprising both polypeptides. The ‘107 patent discloses a Nef consensus polypeptide that comprises SEQ ID NO.: 723 (see alignment below). Moreover, the ‘282 publication clearly states that multiple consensus Gag, Pol, and Nef antigens can be combined into a single formulation (see pp. 31, lines 28 and 29; page 32, lines 1-9; p. 47, lines 17-19; p. 48, pharmaceutical compositions; see claims 20-23, 33-36, 71, 72, 75 and 76). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the HIV-1 M Gag consensus protein of the ‘282 publication with the HIV-1 Nef consensus protein of the ‘107 patent, to produce a multivalent immunogenic composition that would induce immune responses against multiple HIV-1 immunogens.

SEQ 723   1 VGFPVRPQVPLRPMTYKGALDLSHFLKEKGGLEGLIYSKKRQEILDLWVYHTQGYFPDWQ 60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       66 VGFPVRPQVPLRPMTYKGALDLSHFLKEKGGLEGLIYSKKRQEILDLWVYHTQGYFPDWQ 125

SEQ 723  61 NYTPGPGIRYPLTFGWCFKLVP 82
            ||||||||||||||||||||||
Db      126 NYTPGPGIRYPLTFGWCFKLVP 147

Allowable Subject Matter
	The polypeptides corresponding to SEQ ID NOS.: 706, 709-712, 722, and 724-729 appear to be free of the prior art of record. Appropriate amendment of the claim language to reference a multivalent immunogenic composition consisting of the aforementioned polypeptides would be acceptable.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               14 June, 2022